Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-5, 8, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Amo et al., (U.S. Pub. No, 2003/0006444), hereinafter referred to as "Amo".

Amo shows, with respect to claim #1, semiconductor device, comprising: a first interlayer dielectric (ILD) (fig. #7, item 17) (paragraph 0045) disposed over a substrate (fig. #7, item 1&2) (paragraph 0042); a first conductive via (fig. #3, item 38) that extends vertically through the first ILD (paragraph 0050); a first spacer and a second spacer (fig. #7, item 53) disposed on opposite sidewalls of the first conductive via (fig. #7, item 54) (paragraph 0063), wherein the first spacer and the second spacer each extend vertically through the first ILD (fig. #53, item 17) (paragraph 0063); a second ILD (fig. #7, item 29) disposed over the first ILD (paragraph 0046); and a second conductive via (fig. #5, item 42) that extends vertically through the second ILD (fig. #7, item 29) (paragraph 0052), wherein a bottom surface of the second conductive via is disposed directly over a portion of the first spacer or directly over a portion of the second spacer (fig. #5, item 42) (paragraph 0052).


Amo shows, with respect to claim #2, a method wherein the bottom surface of the second conductive via (fig. #5, item 42) is disposed directly over both the portion of the first spacer and the portion of the second spacer (paragraph 0052).

Amo shows, with respect to claim #3, a method wherein the second conductive via (fig. #5, item 42) is at least partially misaligned with the first conductive via (paragraph 0052).

Amo shows, with respect to claim #4, a method further comprising: a source/drain region (fig. #1, item 12)  disposed in the substrate; and a source/drain via disposed over the source/drain region, wherein the first conductive (fig. #3, item 38) via is disposed over the source/drain (fig. #Ex1, item WV) via (paragraph 0043, 0052).

[AltContent: textbox (Width of first Via; WV1)][AltContent: textbox (Source/Drain; S/D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Substrate; #S1)][AltContent: textbox (Source/Drain Width; SWD1)][AltContent: arrow][AltContent: ][AltContent: textbox (Fig. #Ex1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]		
    PNG
    media_image1.png
    296
    350
    media_image1.png
    Greyscale


Amo shows, with respect to claim #5, a method wherein a bottom surface (Fig. #Ex1, item WV1) of the first conductive via (Fig. #Ex1, item 38) is disposed directly over a portion, but not an entirety, of an upper surface of the source/drain (Fig. #Ex1, item SD1) via (paragraph 0043).
Amo shows, with respect to claim #8, a device further comprising: an etching-stop layer (fig. #7, item 28; SiN) disposed between the substrate (fig. #7, item 1) and the ILD (fig. #7, item 29) (paragraph 0046).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al., (U.S. Pub. No, 2003/0006444), hereinafter referred to as "Amo" as shown in the rejection of claim #1 and in view of Bohr et al., (U.S. Pat. No. 2015/0270216), hereinafter referred to as "Bohr".

Amo substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Amo fails to show, with respect to claim #9, a device wherein the etching-stop layer, the first spacer, and the second spacer have a same material composition.

Bohr teaches, with respect to claim #9, a device wherein an insulating cap layer (fig. #2a, item 300) (paragraph 0032) forms an etch stop structure that is self-aligned to the gate and prevents the contact etching (abstract, paragraph 0041) that may be constructed of silicon nitride and opposing sidewall spacers (fig. #8B, item 804) that may be constructed of silicon nitride (paragraph 0076).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a device wherein the etching-stop layer, the first spacer, and the second spacer have a same material composition, into the method of Amo, with the motivation this provides etch stop structures that are self-aligned to the gate, preventing the contact etch from exposing the gate electrode to cause shorting between the gate and contact, as taught by Bohr.

Amo fails to show, with respect to claim #10, a device wherein the first spacer and the second spacer each contain silicon nitride.

Bohr teaches, with respect to claim #10, a device wherein opposing sidewall spacers (fig. #8B, item 804) consist of silicon nitride (paragraph 0076).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a device wherein the first spacer and the second spacer each contain silicon nitride, into the method of Amo, with the motivation this provides added insulation/isolation between gate structures, as taught by Bohr.

Amo fails to show, with respect to claim #12, a device wherein the semiconductor device includes a FinFET device.

Bohr teaches, with respect to claim #12, a device wherein the transistor consists  of a FinFET device (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a device wherein the semiconductor device includes a FinFET device, into the method of Amo, with the motivation this provides added insulation/isolation between gate structures, as taught by Bohr.

Allowable Subject Matter
Claims #6, 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #6
The dielectric mask, the first spacer, and the second spacer have a same material composition.	

Claim #11
The first spacer or the second spacer has a thickness in a range between about 0.5 microns and about 100 microns.


Reasons for Allowance

Claims #13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device consisting of source, drain, gate structure, spacers on opposite sidewalls, (Amo et al., 2003/0006444; Bohr et al., 2015/0270216), it fails to teach either collectively or alone, wherein the first spacer and the second spacer each have a first dielectric material composition; and a second conductive via disposed directly over at least a portion of an upper surface of the first conductive via and over at least a portion of an upper surface of the first spacer or the second spacer. The prior art further fails to teach either collectively or alone, a dielectric mask located over the metal gate electrode; an etching-stop layer located over the source/drain via and the dielectric mask, wherein the etching-stop layer and the dielectric mask have a same material composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/12/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815